Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Emadi et al. (US 2015/0241347), hereinafter Emadi.

Claim 13: Emadi discloses a measuring unit (100, Fig. 1A) comprising:
a light emitting LED component (102/108/110) comprising:
a housing (110) occupying a housing surface G (see annotated figure below) (“the  package 100 includes a metalized interior surface having a parabolic shape to reflect light from the plurality of light sources 102 up to the lens 108” [0015]); and
 	an LED chip (102) located within the housing (110), the LED chip (102) comprising a light emitting light surface L (see annotated figure below) and being configured to emit light [0014];
a photodetector (104) configured to:
detect reflected light reflected (52) from a measured object (50) originating from the LED  component (102/108/110) [0014]; and
output a measurement signal dependent on a detection of the reflected light (52) [0014];  and
an integrated circuit (106) configured to evaluate the measurement signal (“process the received signal, such as through signal conditioning” [0014]), 
wherein the LED component (102/108/110), the photodetector (104), and the integrated circuit (106) are combined into an integrated unit (“the mobile micro-optics sensor package 100 is integrated with a mobile electronic device such as a mobile phone” [0014]); and
wherein the measuring unit (100) is configured to optically measure at least one property (blood alcohol concentration) of the measured object (50) [0014].

    PNG
    media_image1.png
    686
    991
    media_image1.png
    Greyscale

Annotated Fig. 1A of Emadi to show the lengths G and L.

Emadi is silent with respect to a conversion layer disposed in the housing above the LED chip, configured to convert the light into multiband light.
However, Emadi discloses wherein the measuring unit may comprise a plurality of LED chips (102) comprising multiband light (“in implementations, the LEDs can include output wavelengths having peaks of approximately 1.4 microns, 1.6 microns, 1.9 microns, 2.25 microns, and so forth” [0016]).
It is thus evident that the function of the claimed conversion layer is equivalently met by Emadi’s plurality of LEDs in that they emit multiband light to the measured object.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Emadi’s plurality of LED chips with a single LED chip plus a conversion layer for the purpose of reducing operational costs, since a single LED chip is cheaper to maintain than a plurality of LED chips.  
Emadi does not explicitly disclose wherein a ratio L/G is greater than or equal to 0.8, nor is Fig. 1A necessarily drawn to scale.
However, Applicant has provided no criticality for this value, disclosing only that “the LED component 102 is a so-called chip-scale package or CSP component. This means that the housing 108 of the LED component 102 is only slightly larger than the LED chip 110” (Spec. [0033]).  Furthermore, Emadi discloses wherein this micro-optics measuring unit (100) is intended to be used in a mobile device, such as a mobile phone (Abstract).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emadi’s measuring unit by maximizing the relative area light emission area of the LED chip for the purpose of allowing the measuring unit to be as small as possible.  “Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).

Claims 15-16: Emadi is silent with respect to wherein the LED component and the photodetector are arranged side-by-side on the integrated circuit.
 	However, Applicant has disclosed this configuration only as a design choice to make the measuring unit more compact (Spec. [0011]), but does not make the measuring unit operating more efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the design of Emadi’s measuring unit as in the claimed configuration for the purpose of incorporating it into progressively smaller mobile phone systems. 

Claim 17: Emadi further discloses wherein the measuring unit (100) further comprises a substrate (bottom layer in Fig. 1A), and wherein the LED component (102/108/110), the photodetector (104), and the integrated circuit (106) are combined into the integrated unit via the substrate (evident from Fig. 1A).

Claim 18: Emadi further discloses wherein the LED component (102/108/110), the photodetector (104), and the integrated circuit (106) are arranged adjacent to each other (evident from Fig. 1A), but does not explicitly disclose wherein the photodetector is arranged between the LED component and the integrated circuit.
 	However, Applicant has not provided any criticality for this configuration, disclosing only that it “facilitates the connection of the photodetector to the other two components” (Spec [0013]).  The same type of reasoning can be applied to Emadi’s configuration, in which the integrated circuit is arrange between the LED component and the photodetector.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emadi’s measuring unit by placing the photodetector in between the LED component and the integrated circuit as a matter of mere design choice.  Doing so yields the possibility of making the measuring unit even more compact.

Claim 22: Emadi further discloses wherein the conversion layer covers the entire light surface L (evident from modification in claim 13- the conversion layer would be flush on top of 108).

Claim 23: Emadi further discloses: 
 	wherein the measuring unit (100) is a spectrometer (non-dispersive spectrometer, Abstract), 
 	wherein the LED component (102/108/110) is a light source of the spectrometer [0014], 
 	wherein the photodetector (122) is a radiation detector of the spectrometer [0014], 
 	wherein the photodetector (122) is configured to output a reflection spectrum of the measured object (130) as the measurement signal [0014], and
 	wherein the integrated circuit (106) is an evaluation unit for the reflection spectrum outputted from the photodetector (122) [0014].

Claim 24; Emadi further discloses a portable device comprising:
 the measuring unit according to claim 13 (“a mobile phone device configured to measure blood alcohol concentration is described that includes a mobile phone system and an NDIR micro-optics sensor package as disclosed above”, Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Emadi as applied to claim 13 above, and further in view of Van Itallie (“Why the blue LED should light up your life (and won a Nobel Prize)”, https://sitn.hms.harvard.edu/flash/2014/why-the-blue-led-should-light-up-your-life-and-won-a-nobel-prize/, Nov. 14, 2014), hereinafter Van Itallie.

Claim 14: Emadi does not explicitly disclose the color of light that the LED chip emits.
 	However, the Examiner takes Official notice that it is well known that blue LEDs efficiently produce white light (“By far the most important application of blue LEDs has been for the efficient production of white light”, Van Itallie).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emadi’s LED chip to emit blue light for the purpose of efficiently producing multiband light to interrogate the measured object.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emadi as applied to claim 17 above, and further in view of Siess et al. (US 2021/0003448), hereinafter Siess.

Claim 19: Emadi does not explicitly disclose wherein the LED component, the photodetector, and the integrated circuit are embedded in the substrate.
 	However, Applicant has provided no criticality for these components to be embedded, disclosing only that it “increases the stability of the measuring unit and saves space” (Spec. [0013]).  Siess, furthermore, in the same field of endeavor of chip-scale multiband sensing, discloses a measuring unit, wherein electronic components are embedding into a substrate (CA) [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emadi’s measuring unit with the LED component, the photodetector, and the integrated circuit embedded in the substrate for the purpose of preventing misalignment of any components due to external vibration.

Claim 20: Emadi, in view of Siess, further disclose wherein the LED component (102/108/110), the photodetector (104), and/or the integrated circuit (106) are flush with the substrate (evident from modification of Emadi’s measuring unit in claim 19).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Emadi as applied to claim 17 above, and further in view of Asauchi (US 2019/0063989), hereinafter Asauchi.

Claim 21: Emadi is silent with respect to the composition of the substrate.
 	Asauchi, however, in the same field of endeavor of optical investigation, discloses a measuring unit (10, Fig. 2), wherein a substrate (3) consists essentially of an epoxy resin-based composition [0045].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emadi’s substrate to consist essentially of an epoxy resin-based composition for the purpose of using a light-transmitting material (Asauchi [0045]) that will not cause unwanted reflections within the measuring unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896